Case 1-19-43999-cec   Doc 1   Filed 06/27/19   Entered 06/27/19 12:14:18
Case 1-19-43999-cec   Doc 1   Filed 06/27/19   Entered 06/27/19 12:14:18
Case 1-19-43999-cec   Doc 1   Filed 06/27/19   Entered 06/27/19 12:14:18
Case 1-19-43999-cec   Doc 1   Filed 06/27/19   Entered 06/27/19 12:14:18
Case 1-19-43999-cec   Doc 1   Filed 06/27/19   Entered 06/27/19 12:14:18
Case 1-19-43999-cec   Doc 1   Filed 06/27/19   Entered 06/27/19 12:14:18
Case 1-19-43999-cec   Doc 1   Filed 06/27/19   Entered 06/27/19 12:14:18
Case 1-19-43999-cec   Doc 1   Filed 06/27/19   Entered 06/27/19 12:14:18
Case 1-19-43999-cec   Doc 1   Filed 06/27/19   Entered 06/27/19 12:14:18
Case 1-19-43999-cec   Doc 1   Filed 06/27/19   Entered 06/27/19 12:14:18
Case 1-19-43999-cec   Doc 1   Filed 06/27/19   Entered 06/27/19 12:14:18
     Case 1-19-43999-cec   Doc 1   Filed 06/27/19   Entered 06/27/19 12:14:18




NSTART/COOPER

350 Highland

Houston TX 77067




CAPITAL ONE

PO BOX 30281

SALT LAKE CITY UT 84130



SETERUS INC

8950 CYPRESS WATERS

COPPELL TX 75019



CCB MODELLS

P O BOX 182120

COLUMBUS OH 43218



CB/ ANNIESEZ

P O BOX 182789

COLUMBUS OH 43218
